Exhibit 10.1.62

 

LOGO [g764061dsp65.jpg]

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO ITEM 601(b)(10)(iv) WHEREBY
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED BECAUSE IT IS BOTH NOT MATERIAL
AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED:
[***]

April 22, 2019

Gogo LLC

111 N. Canal St., Ste. 1500

Chicago, Illinois 60606

RE: Unified In-Flight Connectivity Hardware, Services and Maintenance Agreement
(as amended to date, the “Unified Agreement” or “UA”), effective as of
February 1, 2017, between Gogo LLC (“Gogo”) and “American Airlines, Inc.
(“American”)

Gentlemen:

Reference is hereby made to the Unified Agreement. This letter will acknowledge
and evidence that American Airlines, Inc. is willing and hereby offers to agree,
effective as of the date of this letter (the “LA Effective Date”) and for good
and valuable consideration, to the terms set forth in Exhibit A attached hereto
with respect to the provision of Connectivity Services by Gogo to American.

If Gogo is also willing to accept and agree to such terms, please evidence and
acknowledge such fact by signing both copies of this letter in the space
provided and returning one (1) copy to the undersigned. In such event, and
without the necessity of further action: the Unified Agreement shall be deemed
to be amended to reflect such terms; and, as so deemed to be amended, the
Unified Agreement shall be deemed to be ratified and affirmed and to remain in
full force and effect. In the event of any conflict or inconsistency between
this letter agreement and the Unified Agreement, this letter agreement will
control and prevail. All capitalized terms used herein without definition shall
have the respective meanings therefor specified in the Unified Agreement.

 

Very truly yours,     ACCEPTED AND AGREED: AMERICAN AIRLINES, INC.     GOGO LLC
By:  

/s/ Robert Isom

    By:  

/s/ Oakleigh Thorne

Name:   Robert Isom          Name:   Oakleigh Thorne Title:   President    
Title:   President and CEO Date:   4/22/19     Date:   4/22/19



--------------------------------------------------------------------------------

LOGO [g764061dsp65.jpg]

 

General Terms for 2Ku

Extension and other matters

   Exhibit A: Term Sheet    April 22, 2019

American and Gogo entered into the Unified Agreement on the Effective Date. As
of the LA Effective Date, the Retrofit A/C are as detailed in Exhibit A. The UA
expires with respect to the 2Ku Fleet on September 30, 2019. The parties wish to
extend the term of the UA with respect to the 2Ku Fleet and to modify certain
other provisions of the UA as set forth below.

 

ID

  

Item

  

Agreement / Commentary

1    Term   

1.  The Term of the UA commenced on the Effective Date and will expire with
respect to various Retrofit A/C as follows:

 

a.   For mainline Aircraft, regardless of Technology Type: January 1, 2022;
provided, that American may at its option extend such term for up to three
one-year extensions upon 180 days’ prior written notice to Gogo.

 

b.  For the Regional Jet Fleet: Unchanged from the UA.

 

c.   Section 18.2 of the UA is amended by adding a reference to the 2Ku Fleet
along with the other fleets mentioned therein.

2    Session Pricing   

1.  The commercial terms related to Connectivity Services (e.g., session pricing
and whitelist pricing) on all A/C (regardless of Technology Type) will remain in
effect until January 1, 2022; provided, that American may at its option extend
the applicability of such commercial terms for up to three one-year extensions
upon 90 days’ prior written notice to Gogo prior to the end of the then current
term.

 

2.  [***]

 

3.  [***]

 

4.  [***]

 

5.  [***]

 

6.  [***]

 

7.  [***]

 

8.  [***]

3    Monthly Subscriptions   

[***]

 

1.  [***]

 

2.  [***]

4    Settlements of Prior Amounts   

[***]

 

The amounts payable by American and Gogo as set forth above will not be offset
against each other but will be paid in whole by each Party. American and Gogo
will make best efforts to pay their respective balances on the same
mutually-agreed upon date within [***] after the LA Effective Date. For purposes
of clarity, except as specifically set forth above, neither Party is releasing
any past or future claim against the other Party under the UA.

5    Whitelist Fees    The Parties agree to [***] for ATG and ATG4-equipped
aircraft, starting on [***]. All other whitelist terms shall remain the same as
in the UA.